DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Aug. 5, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 5, 2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Examiner notes the priority date for the pending application is Sept. 17, 2019.

Claim Status
 The status of claims is as follows: 
Claims 1–4 and 6–9 are now pending and examined with Claims 1, 8, and 9 in independent form.
Claims 1, 8, and 9 are amended.
Claim 5 is presently cancelled.
No Claims are added.

Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed Sept. 14, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
	Examiner thanks Applicant for correcting the claim status identifiers. Applicant’s Reply at *6.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(b) has been reviewed and has overcome each and every rejection under § 112(b) previously set forth in the Final Office Action mailed May 5, 2022 [“Final Office Action.”]. The rejection of Claim 8 under § 112(b) is withdrawn.

Response to Arguments
35 USC § 101 Argument
Applicant argues the amended independent claims do not recite an abstract idea exception. Applicant’s Reply at *8. Examiner respectfully disagrees. Claim 8, as amended, is representative and recites in pertinent part, “provide a deferred payment service [extending credit] that includes that includes a lump-sum payment … and multiple times of payments,” which recites the abstract idea exception of extending a payment plan or credit or a loan, which is a commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). The rest of the Rep. Claim 8 limitations are the required steps to “provide the deferred payment service” and therefore, recite the same abstract idea exception. Id. 
Applicant argues the amended features integrate the alleged abstract idea exception into a practical application. Applicant’s Reply at *8. Applicant avers the amended claims are similar to the eligible claims in USPTO Examiner 37, Claim 1, in the following limitations: 
"processor storing instructions," 
"display the first maximum amount and the second maximum amount on an input/output interface" and 
"change, by a user, in the input/output interface, a ratio of the second maximum amount to the first maximum amount, 
wherein a predetermined ratio is determined based on information related to the user, and the ratio of the second maximum amount to the first maximum amount is set less than the predetermined ratio" 
Examiner respectfully disagrees.  USPTO Example 37, Claim 1 is distinguishable.
In Example 37, Claim 1, the example held the claims recited a judicial exception at Step 2A, Prong One but integrated the abstract idea into a practical application at Step 2A, Prong Two. In that example, the hypothetical claims recited “receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon” [“receiving step”]; “determining, by a processor, the amount of use over a predetermined period of time” [“determining step”]; and “automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use” [“moving step”]. The example reasoned that the additional elements of the “receiving step” and the “moving step” integrated the judicial exception into a practical application because the additional elements recite a specific manner of automatically displaying icons to the user based on a specific criteria of “the amount of use of each icon” determined by a processor, and automatically moving most used icons “closest to the start icon” on the GUI, which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.
Here, the pending claims are more like the ineligible Example 37, Claim 3, with the limitations reciting the abstract idea exception. A practical application cannot be furnished by an abstract idea exception. MPEP § 2106.05. Only the generic computer components remain as additional elements and each additional component performs an ordinary function of a generic computer to transmit, receive, store, and display data. MPEP § 2106.05(f). Further unlike Example 37, Claim 1, the pending claims here, do recite a GUI and thus, do not receive via a GUI, a selection, and contains no equivalent “moving step” like the claims there. 
Applicant’s Specification describes the processor and input-output interface as generic computer components. Spec., ¶¶ [0039] (generic exemplary processor), [0040] (generic exemplary memory), [0037] (generic interface). Limitations A & B describe the function of the generic computer components storing and displaying information of a particular kind, which merely invokes computers or other machinery in its ordinary capacity. MPEP § 2106.05(f)(2). Regarding Limitation C, Applicant’s Specification describes in one location, “A display screen for changing the amount of the budget line 613 is displayed when the button 614 is pressed.” Spec., ¶ [0102]. Fig. 6B, element 614, discloses a “caret.” Thus, when the “caret” is selected (receives an input), the budget line 613 is “changed” in some unspecified way. Thus, the generic input-output interface performs the functions of receiving an input, a normal function of a computer, MPEP § 2106,05(f), and changing the amount in some unspecified way, which covers any solution to changing “a ratio of the second maximum amount to the first maximum amount” with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). Limitation D recites a mental process and is part of the abstract idea exception. A practical application cannot be furnished by an abstract idea exception. MPEP § 2106.05.  
Applicant argues the amended claims recite significantly more than the alleged abstract idea exception. Applicant’s Reply at *9.  Examiner respectfully disagrees. Rep. Claim 8 fails Step 2B because the additional elements are not sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept. The improvements cited by Applicant in the Specification, e.g., Applicant’s Reply at *9, is an improvement in the abstract idea.
35 USC § 103 Argument
Applicant argues the prior art does not disclose the amended limitation, 
"wherein a predetermined ratio is determined based on information related to the user, and the ratio of the second maximum amount to the first maximum amount is set less than the predetermined ratio." 
(emphasis Examiner). Examiner respectfully disagrees. Imrey discloses said limitation. See at least ¶ [0178]:
The user may enter "$600" into the data entry field, and this amount may be conveyed to server 102. Server 102 may have, for the particular creditor, a rules set that specifies that by paying over 50 percent of the amount due, the user is to be offered three options: (1) payment of the remaining amount due (here, $400); (2) payment of 10 percent of the remaining amount due each month for 10 months plus a flat $2 fee; or (3) payment of 5 percent of the remaining amount due plus a flat $1.25 fee. In this scenario, the user could elect to pay $42 per month for 10 months or $21.25 per month for 20 months, or the entire $400.

For clarity of the record, Examiner interprets the claims, generally, as a partial payment now and the remainder of an amount due paid on a periodic payment plan. Applicant does not dispute this. Based on the this cited paragraph of Imrey, the predetermined ratio is paying 50% of the amount due. The second maximum amount is the monthly payment, here, either $42 or $21.25 per month. The first maximum amount is a partial lump sum payment, here, $600.  The ratio of the monthly payment (either $42 or $21.25) to the partial lump sum payment amount ($600) is less than the predetermined amount of 50%. Examiner also points out that in Imrey, Figs. 23C & D, the amount of the partial lump sum payment (“first maximum amount” per claim language) and the amount of the months of period payment that adjusts the monthly periodic payment amount (“second maximum amount” per claim language) are both adjusted via sliders that permit the user to select any percentage of the ratio of these two amounts. The “slider” feature under BRI would encompasses any claimed user selected ratio.

Claim Interpretation
	Claims 1, 8, and 9 were amended to recite “input-output interface.” Examiner interprets the use of the hyphen (“-”) in this limitation as “and”. Thus, “input-output interface” is “input and output interface” only and does not include alternate interpretations such as “input or output interface.” Spec. ¶ [0042].

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
Title: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 1–4 and 6–9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 


Analysis
 
Step 1: Claims 1–4 and 6–9 are directed to a statutory category. Claims 1–4, 6, and 7 recite “a method” and are therefore, directed to the statutory category of “a process.” Claim 8 recites an “apparatus” and is therefore, directed to the statutory category of “a machine.” Claim 9 recites “a computer readable medium” and is therefore, directed to the statutory category of “an article of manufacturer.”
Representative Claim
 
Claim 8 is representative [“Rep. Claim 8”] and recites, in part, emphasis added by Examiner to identify limitations with normal font indicating the abstract idea exception, bold limitations indicating additional elements, and letters and underline for clarity in describing the limitations:
8. An information processing apparatus comprising 

[A] a processor;

[B] a memory storing an instruction for causing the processor to execute to: 

[C] 30provide a deferred payment service that includes a lump-sum payment to be liquidated in lump-sum within a predetermined period, and multiple times of payments to be liquidated respectively on a-64- plurality of dates including a date within the predetermined period and dates after the predetermined period; 

[D] receive information of a first maximum 5amount being a total amount to be liquidated by the lump-sum payment and one payment of the multiple times of payment within the predetermined period, designated by a user; and 

[E] set a maximum amount per one payment of the multiple times of payments as a second maximum amount;

[F] display the first maximum amount and the second maximum amount on an input/output interface; and 

[G] change, by a user, in the input-output interface, a ratio of the second maximum amount to the first maximum amount, 

[H] wherein a predetermined ratio is determined based on information related to the user, and the ratio of the second maximum amount to the first maximum amount is set less than the predetermined ratio.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 8 recites “that includes a lump-sum payment to be liquidated in lump-sum within a predetermined period, and multiple times of payments to be liquidated respectively on a plurality of dates including a date within the predetermined period and dates after the predetermined period” in Limitation C, which recites extending credit (i.e. a payment plan) and recites the abstract idea exception of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). Limitations D, E, F, G & H are the required steps to “provide the deferred payment service” and therefore, recite the same abstract idea exception. Id.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f). The additional elements are limited to the computer components and are: a memory, instruction, a processor, and input/output interface.
Regarding the memory, processor, instruction, and input/output interface, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely “generic computer components” E.g., Spec., ¶¶ [0039] (generic exemplary processor and instructions), [0040] (generic exemplary memory), [0037] (generic interface). Limitation B describes the memory story an instruction and communicating (transmitting and receiving) with a processor, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitations C, D, E, F, G, & H describes the memory, processor, instruction, and input/output interface configured to perform the steps of the claimed invention, which represents the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). A practical application cannot be furnished by an abstract idea exception. MPEP § 2106.05. 
Additionally, Limitation C describes the functions of the “generic computer components” as “provid[ing] [transmitting/receiving] a deferred payment service that includes a lump-sum payment … and multiple times of payments”; Limitation D describes the functions of the “generic computer components” as “receiv[ing] information”; Limitation F describes the functions of the “generic computer components” as “displaying information”; and Limitation G describes the functions of the “generic computer components” as “change (receiving), by the user, … a ratio.” This takes a generic piece of hardware/software and describe the functions of transmitting, receiving, storing, and displaying data, which merely invokes computers or other machinery in its ordinary capacity. MPEP § 2106.05(f)(2). The transmitting, receiving, storing, and displaying data is so brad that it covers any solution to doing so with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). 
“[A] claim whose entire scope can be performed mentally, cannot be said to improve computer technology.” MPEP 2106.05(a) (citation omitted). “Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. Id. (citation omitted).
Here, Limitation E can be performed mentally or with pen and paper without the aid of a computer. Limitation E describes the functions of the “generic computer components” as “set a maximum amount per one payment of the multiple times of payments as a second maximum amount,” which recites the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). This limitation, as drafted, recites a mental process that under the broadest reasonable interpretation, covers performance in the human mind or with pen and paper, but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses looking at  “a maximum amount per one payment of the multiple times of payments” and forming a simple judgement to “set” the “maximum amount” as “a second maximum amount.”
Limitation H, as drafted, likewise recites a mental process that under the broadest reasonable interpretation, covers performance in the human mind or with pen and paper, but for the recitation of the generic computer components indicated in bold.  
In further support that Limitations E & G may be performed in the human mind or with pen and paper, the setting of the maximum about as a second maximum about is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III). As such, an abstract idea exception itself cannot provide a practical application or inventive concept. MPEP § 2106.05(I). A practical application cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 8 is directed to an abstract idea. Rep. Claim 8 is not substantially different than Independent Claims 1 and 9 and includes all the limitations of Rep. Claim 8. Therefore, Independent Claims 1 and 9 are also directed to the same abstract idea. 
The claims do not provide an inventive concept.
 
Step 2B:  Rep. Claim 8 fails Step 2B because the additional elements are not sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0154].
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Rep. Claim 8 is not substantially different than Independent Claims 1 and 9 and includes all the limitations of Rep. Claim 8. Therefore, Independent Claims 1 and 9 are also directed to the same abstract idea. 
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2 and 4 recite “setting amount obtained by subtract[ion],” which recites the abstract idea exception of mathematical calculations, a particular form of mathematical concepts. MPEP § 2106.04(a)(2)(I)(C). The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05 (citing and quoting RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract").
Dependent Claim 3 recites “determining a limit amount of debt available for the deferred payment service based on information of the user,” which recites the abstract idea exception of a simple mental process under BRI but for the recitation of the generic computer components claim language. MPEP § 2106.04(a)(2)(III). For the same reason as described in response to Dependent Claim 2 supra, the inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claim 6 recites “permitting use of the multiple times of payments if a price of a product purchased by the user is equal to or more than a predetermined amount,” which recites the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claim 7 recites “restricting use of the multiple times of payments based on a type of product purchased by the user,” which recites the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Conclusion

Claims 1–4 and 6–9 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 8 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (J.P. Pat. No. 2005-174033A) [“Suzuki”] in view of Imrey et al. (U.S. Pat. Pub. No. 2018/0012300) [“Imrey”].

Regarding Claim 1, Suzuki discloses
An information processing method to be executed by an information processing apparatus, comprising: 
(Examiner interprets the italicized preamble limitation as intended use that fails to limit the scope of the claim. MPEP § 2103(I)(C). However, should a reviewing court disagree, Suzuki discloses said limitation. See at least p. 002, where “The payment method change processing means transmits the payment method selection information to the credit card member terminal so as to select one payment method from a plurality of payment methods, and receives information of the selected one payment method from the credit card member terminal.”)

providing a deferred payment service that includes a lump-sum payment to be liquidated in lump-sum within a predetermined period, and multiple times of payments to be liquidated respectively on a plurality of dates including a date within the predetermined period and dates after the predetermined period; 
(See at least Abstract, p. 001, where “To enable freer setting/changing of a payment type according to a use situation of a user, temporary change in the payment amount set in each the payment type, lump-sum payment in revolving payment or the like, and setting of the payment type according to a payment plan of the user in a prescribed period, such as years.” “A payment system that uses a credit to debit payments for purchases of goods, etc., has multiple payment methods depending on the number of withdrawals. For example, “one time payment (lump sum payment)”, “two times payment” ”,“ Installment payment”,“ revolving payment ”, and the like.” Id.)

	Suzuki does not disclose but Imrey discloses:

receiving information of a first maximum amount [lump-sum payment] being a total amount to be liquidated by the lump-sum payment and one payment of the multiple times of payments within the predetermined period [monthly payment], designated by a user; 
(Examiner interprets the italicized limitation as intended use because it describes the purpose or function of the thing being claimed and fails to limit the scope of the claim under BRI. MPEP § 2103(I)(C). The italicized limitation is further not positively claimed because it describes a conditional future act. MPEP § 2115 (“A claim is only limited by positively recited elements”). The italicized limitation is also conditional and conditional language does not serve to differentiate the method claims from the prior art because those steps are not required to be performed. MPEP § 2111.04(II). However, should a  reviewing court disagree, Imrey discloses said limitations.
See at least Fig. 23B, “I’d like to pay part now and finance the rest”; “$400. Enter the amount you wish to pay now. The amount must be more than zero.” “1. Pay $62.00 per month for 10 months … 3. Pay $31.25 per month for 20 months.” The lump sum payment is $400; the installment payment is $62/month, both amounts designed by the user and received by the payment deferral service.)

setting a maximum amount per one payment of the multiple times of payments [monthly payment = $133.75] as a second maximum amount; displaying the first maximum amount [lump-sum payment] and the second maximum amount [monthly payment = $133.75] on an input-output interface; and 
(See at least Fig. 23D and associated text ¶ [0185], indicating the amount owed of $2345.23; two adjustable sliders selectable by the user to adjust the lump sum payment made “today” from $200–$2000; the number of months for desired repayment from 6–36; and the amount of monthly payment ($133.75).)

changing, by a user, in the input-output interface, a ratio of the second maximum amount [monthly payment] to the first maximum amount [partial lump sum payment], 
(See at least Fig. 23D and associated text ¶ [0185] as explained supra using sliders. The larger the lump sum payment reduces the amount of the monthly payment, and vice versa. The corresponding reduction in the monthly payment when a larger lump sum payment is made today is a ratio. 
Alternatively, see Fig. 23A disclosing “1. Make a full payment of $1000.00 [“Option #1”]” and “3. Pay $250.00 now and $77.25 per month for 10 months [“Option #3”].” If “Option #1” is selected by the user, the ratio of the monthly payment to the lump-sum payment is “zero” because there are no monthly payments. If Option #3 is selected, the ratio of the monthly payment to the lump sum payment is $77.25 divided by $250.)

wherein a predetermined ratio [50%] is determined based on information related to the user, and 
(See at least ¶ [0178], Server 102 may have, for the particular creditor, a rules set that specifies that by paying over 50 percent of the amount due, the user is to be offered three options.” Paying over 50% of the amount due is based on information related to the user and 50% is a predetermined rule.)

the ratio of the second maximum amount [monthly payment] to the first maximum amount [partial lump sum payment] is set less than the predetermined ratio.
(See at least ¶ [0178], “In this scenario [of paying over 50% of the amount due, $600], the user could elect to pay $42 per month for 10 months or $21.25 per month for 20 months.” For both the $42 and $21.25 payments, the ratio is less than the predetermined ratio of 50% (e.g., $42 divided by $600).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the claimed deferred payment features explained by Imrey, to the known invention of Suzuki, with the motivation to “improve[ ] transaction resolution, such as debt settlement [and repayment].” Imrey, ¶ [0024]. 


Regarding Claim 2, Suzuki and Imrey disclose
The information processing method according to claim 1 as explained above.
Suzuki further discloses
further comprising setting an amount obtained by subtracting the second maximum amount from the first maximum amount being a total amount to be liquidated by the lump-sum payment and one payment of the multiple times of payments within the predetermined period, as a maximum amount to be liquidated by the lump-sum payment.  
(Examiner interprets the italicized limitation as intended use because it describes the purpose or function of the thing being claimed and fails to limit the scope of the claim under BRI. MPEP § 2103(I)(C). Examiner interprets “setting an amount obtained” as defined by the claim as “setting … a maximum amount to be liquidated by the lump-sum payment.” However, should a reviewing court disagree with the intended use determination, both Suzuki and Imrey disclose said features.
See at least p. 005, “when a balance of payment of 30,000 yen is generated due to an account receivable of 30,000 yen for a certain month (N month) [“maximum amount to be liquidated by the deferred payment service”], the normal payment amount (for example, 20,000 yen) The interest amount α is processed, and the payment balance becomes 10,000 yen. Further, the payment balance of 10,000 yen and interest β are processed on the settlement date of the next month (N + 1) month, and the payment balance becomes 0 yen.” Here, the periodic payment amount of 20,000 yen, selected by the user as explained infra, is subtracted from the maximum amount to be liquidated (30,000 yen) to determine a lump sum payment of 10,000 yen, next month (N+1). See Other examples p. 007 discussing Fig. 7. 
Alternatively, Imrey, ¶ [0178] (explaining $1000 due, $600 paid now with $400 paid over time). For Imrey, The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the alternate rejection of Claim 2.)

Regarding Claim 3, Suzuki and Imrey disclose
The information processing method according to claim 1 as explained above.
Suzuki further discloses
further comprising determining a limit amount of debt available for the deferred payment service based on information of the user.  
(Examiner interprets “determining a limit amount of debt available” as “determining a user credit limit.” See at least p. 004, “The normal payment amount is an upper limit payment amount to be paid each month by credit, and is a set amount specified in advance by a credit user. In the credit processing, this normal payment amount is the maximum amount charged to the user.” 
Alternatively, Imrey, Figs. 23C & D and associated text ¶ [0184], “The upper and lower limits offered for sliding bar 2353 can be set by the creditor rules, such as varying the term from 6 months to 24 months.” For Imrey, The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the alternate rejection of Claim 3.)

Regarding Claims 8 and 9, the limitations are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Suzuki and Imrey for the same rationale presented in Claim 1 supra.

Claims 4 and 6 and rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Imrey in view of Eubanks (U.S. Pat. Pub. No. 2002/0091634) [“Eubanks”].

Regarding Claim 4, Suzuki, and Imrey disclose
The information processing method according to claim 3 as explained above.
Eubanks discloses
further comprising setting an amount obtained by subtracting the first maximum amount being a total amount to be liquidated by the lump-sum payment and one payment of the multiple times of payments within the predetermined period from the limit amount of debt available for the deferred payment service, as a limit amount of debt available for the multiple times of payments.  
(Examiner interprets the italicized limitation as intended use because it describes the purpose or function of the thing being claimed and therefore, fails to limit the scope of the claim under BRI. MPEP § 2103(I)(C). Examiner interprets “setting an amount obtained” as defined by the claim as “a limit amount of debt available for the multiple times of payments,” which is available credit. However, should a reviewing court disagree with the intended use finding, Eubanks discloses said limitation.
See at least Fig. 8B and associated text ¶ [0043], “124 decision block where a test is made to determine if the customer has a sufficient credit limit to make the deferred purchases. The available credit limit is determined by subtracting existing purchases made using the deferred payment system for which payments have not yet been made from the customer's credit limit. The price of the selected products which the user wishes to purchase using the deferred payment plan are then compared to the available credit limit.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have set an amount obtained by subtracting the maximum amount to be liquidated by the deferred payment service within the predetermined period from the limit amount of debt available for the deferred payment service, as a limit amount of debt available for the multiple times of payments as explained in Eubanks, to the known invention of Suzuki, with the motivation to determine if “sufficient credit is available” for deferred payment purchases by the user. Eubanks, Fig. 8B, step 12, ¶ [0043].

Regarding Claim 6, Suzuki and Imrey disclose
The information processing method according to claim 1 as explained above.
Suzuki discloses
further comprising permitting use of the multiple times of payments if a price of a product purchased by the user is equal to or more than a predetermined amount.  
(Applicant’s use of conditional language does not serve to differentiate the method claims from the prior art because those steps are not required to be performed. MPEP § 2111.04(II). Here, Applicant claims “permitting use of the multiple times of payments” which is conditioned upon “if a price of a product purchased by the user is equal to or more than a predetermined amount.” If a price of a product purchased by the user is NOT equal to or more than a predetermined amount, then this method step would not be performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied – regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. MPEP § 2111.04(II). 
Suzuki discloses the use of a multiple times payment for any amount of purchase. See at least p. 001, “A payment system that uses a credit to debit payments for purchases of goods, etc., has multiple payment methods depending on the number of withdrawals. For example, “one time payment (lump sum payment)”, “two times payment” ”,“ Installment payment ”,“ revolving payment ”, and the like.”
Alternatively, Imrey discloses “if the current debt balance to the creditor is greater than or equal to $500.00, the amount can be paid off at 97 percent over 30 days.” ¶ [0162]. For Imrey, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the alternate rejection of Claim 6.)
Alternatively, Eubanks discloses, “In exemplary embodiments, a minimum purchase amount is required for deferred purchases. For example, a minimum purchase of $500 may be required.” ¶ [0034]. For Eubanks, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 4 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the alternate rejection of Claim 6.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Imrey in view of Mancini (U.S. Pat. No. 7,606,764) [“Mancini”].

Regarding Claim 7, Suzuki and Imrey disclose
The information processing method according to claim 1 as explained above.
Mancini discloses
further comprising restricting use of the multiple times of payments [installment based credit purchase] based on a type of product purchased by the user.
(See at least col. 2:65–col. 3:3, “determining if a purchase includes a product having a price that qualifies for installment repayment, determining if a purchase includes a type of product that qualifies for installment repayment, and approving the purchase under a installment repayment plan if the product qualifies.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have restricted use of the multiple times of payments based on a type of product purchased by the user as explained in Mancini, to the known invention of Suzuki, with the motivation to “encourage responsible spending and to reinforce the notion of separating capital asset purchases from consumption purchases.” Mancini, col. 9:7–10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES H MILLER/           Examiner, Art Unit 3694